IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                October 7, 2008
                               No. 07-60941
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

JOSE GUADALUPE DE LA MORA-MACIAS

                                          Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A35 581 996


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      Jose Guadalupe De La Mora-Macias (De La Mora), a native and citizen of
Mexico, petitions this court to review the decision of the Board of Immigration
Appeals (BIA) denying his motion to reopen an earlier deportation proceeding.
The BIA determined that it lacked jurisdiction to consider the motion because
De La Mora filed it subsequent to his departure from the United States.
      De La Mora asserts that the extraordinary circumstances of his case
required the BIA to grant his motion. He asserts that the BIA violated his

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60941

statutory and constitutional rights by sending the transcript of his deportation
proceeding to an attorney who had not made an appearance in his appeal,
resulting in De La Mora’s failure to file a pro se brief and ultimately causing the
dismissal of his appeal. He contends that the BIA must grant his motion to
reopen because its own error resulted in the dismissal of his appeal,
notwithstanding his departure from the United States, the untimeliness of his
motion, or his lack of diligence. He also contends that he is entitled to equitable
tolling of the applicable limitation period because he was advised by his former
attorney that there was nothing he could do to challenge the BIA’s decision.
      De La Mora conceded removabality on the basis that he committed a
controlled substance offense. Therefore, this court lacks jurisdiction to review
the BIA’s decision, except to the extent that De La Mora raises legal or
constitutional questions. See 8 U.S.C. § 1182(a)(2)(A); 8 U.S.C. § 1252(a)(2)(C),
(D); Assaad v. Ashcroft, 378 F.3d 471, 474 (5th Cir. 2004) (“[W]here a final order
of removal is shielded from judicial review by a provision in § 1252(a)(2), so, too,
is [the BIA’s] refusal to reopen that order.”) (quotation marks omitted).
      De La Mora fails to address meaningfully the BIA’s determination that it
lacked jurisdiction to consider his motion. He references the basis for the BIA’s
jurisdictional determination only in passing, while arguing that the limitation
period for filing the motion to reopen should be tolled. He does not offer a legal
or constitutional basis for this court to determine that the BIA’s jurisdictional
ruling was incorrect. The failure to offer any analysis of an issue waives that
issue. See United States v. Freeman, 434 F.3d 369, 374 (5th Cir. 2005); FED.
R. APP. P. 28(a)(9). Accordingly, we are without jurisdiction to review the BIA’s
ruling that it lacked jurisdiction to reopen De La Mora’s deportation proceeding.
      Because “the foregoing analysis is sufficient to affirm the judgment of the
[BIA], it is unnecessary for us to address the remaining issue[s]” raised by De La
Mora. Am. Eagle Airlines, Inc. v. Air Line Pilots Ass’n, Int’l, 343 F.3d 401, 411
n.6 (5th Cir. 2003). The petition for review is DISMISSED.

                                         2